Curia.

Clearly the supervisors have nothing to do with the merits of the appraisal. The statute declares that the whole of the damages, &c. shall be presented to the board of supervisors, &c. who shall cause the same to be raised, levied and collected, in the same manner as the other town *293charges are by law directed to be raised, levied and collected. The award of the commissioners, they having jurisdiction, is conclusive upon the board as to the amount .The motion must be granted.
Motion granted.